    125 Park Avenue, 7th Floor                                                Henry E. Mazurek
    New York, NY 10017                                                                  Partner
    Telephone (212) 655-3500                                              Direct (212) 655-3594
    Facsimile (212) 655-3535                                                Fax (646) 682-9222
                                                                            hem@msf-law.com
                                           January 13, 2020
VIA ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

          Re:    United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

        We represent Defendant Andrew Campos in the above-captioned case. We respectfully
write to request a modification to Andrew Campos’ conditions of release to permit him to associate
with his father, co-defendant George Campos, outside the presence of counsel. We have discussed
this application with counsel for George Campos, who joins this request. 1

         Mr. Campos’ bail conditions presently require him to “avoid all contact with any co-
defendants . . . except in the presence of counsel.” (Mem. and Order Granting Andrew Campos’
Motion for Pretrial Release [Dkt. 105] at 5 (Dec. 23, 2019); see also Order Setting Conditions of
Release and Appearance Bond as to Andrew Campos [Dkt. 112] at 1 (Dec. 26, 2019).) This
blanket associational bar prohibits Mr. Campos from meeting with his own father, who is a co-
defendant, outside the presence of counsel. Because Mr. Campos and his father had a close
relationship prior to their arrest in which they regularly saw each other at family gatherings, this
restriction effectively interferes with their broader familial relationships. For example, under the
present conditions, George Campos may not: (1) visit his four grandchildren, Mr. Campos’
children at their home where Mr. Campos is presently on home detention, or (2) attend family
events at Mr. Campos’ home, such as family holiday gatherings and birthday celebrations. 2

1
    It is our understanding that the government intends to oppose this request.
2
  Presently, because Andrew Campos is on home detention, any holiday celebration or family event
involving his immediate family, his wife and daughters, would take place at his home. The
associational bar thus precludes George Campos from participating in those gatherings.
Hon. Frederic Block
January 13, 2020
Page 2 of 2


Moreover, under present conditions, George and Andrew Campos are unable even to speak to one
another regarding fundamental parent-child issues, such as family health-related concerns,
reporting on grandchildren schedules and visits, or even dealing with everyday family issues. This
overbroad prohibition on basic family communication is not “the least restrictive further
condition” of release to ensure the safety of the community. 18 U.S.C. § 3142(c). Indeed, George
Campos is not charged with any crime of violence, or predicate act of violence, being only charged
with a scheme of making false statements to OSHA.

        This restriction on the father-son relationship appears wildly overbroad in the context of
these charges. Moreover, prohibiting Mr. Campos from contacting his father outside the presence
of counsel is unduly burdensome on the Campos family more broadly. Accordingly, we
respectfully request that the Court modify Mr. Campos’ bail conditions to permit him to associate
with his father, co-defendant George Campos, outside the presence of counsel.

                                     Respectfully submitted,

                                             /s/ HEM
                                     Henry E. Mazurek
                                     Ilana Haramati
                                     Meister Seelig & Fein LLP
                                     125 Park Avenue, Suite 700
                                     New York, New York 10017

                                     Counsel for Defendant Andrew Campos
